   Case 2:21-cr-00140-JNP Document 11 Filed 06/21/21 PageID.63 FILED
                                                                Page 1 of 1
                                                        2021 JUN 21 PM 1:50
                                                              CLERK
                                                        U.S. DISTRICT COURT


                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                          Case No. 2:21CR00140-JNP
                       Plaintiff,                  ORDER APPROVING MOTION TO
        vs.                                        UNSEAL CASE

SEZGIN BARAN KORKMAZ,                              Judge Jill N. Parrish


                       Defendant.


       Based upon representations of the United States in its motion to unseal this case, and

good cause appearing, the Court orders the unsealing of this case.

       Dated this 21st day of June, 2021.

                                             BY THE COURT:

                                             ______________________
                                             Jill N. Parrish
                                             United States District Court Judge
